Case: 14-3042   Document: 20     Page: 1   Filed: 04/15/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ROBERT D. FRANKLIN,
                     Petitioner,

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent.
             ______________________

                       2014-3042
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0752120454-I-1.
                 ______________________

  Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
     The parties have responded to this court’s order con-
 cerning whether this petition should be dismissed as
 untimely.
     On September 18, 2013, the Merit Systems Protection
 Board denied Robert D. Franklin’s petition for review of
 an initial decision that sustained his removal due to
 misconduct. Franklin states in a submission to this court
 that he received the Board’s final order on September 21,
 2013. The court received his petition for review on De-
Case: 14-3042         Document: 20   Page: 2     Filed: 04/15/2014



 2                                               FRANKLIN   v. DVA



 cember 2, 2013; which was 75 days after the Board issued
 its final order and 72 days after Franklin states that he
 received the Board’s final order.
     Our review of a Board decision or order is governed by
 5 U.S.C. § 7703(b)(1), which provides in relevant part that
 “[n]otwithstanding any other provision of law, any peti-
 tion for review shall be filed within 60 days after the
 Board issues notice of the final order or decision of the
 Board.” 5 U.S.C. § 7703(b)(1)(A). The filing period is
 “statutory, mandatory, [and] jurisdictional” and the court
 does not have the authority to waive the requirement.
 Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
 1984); Pinat v. Office of Pers. Mgmt., 931 F.2d 1544, 1545
 (Fed. Cir. 1991); see also Fed. R. App. P. 26(b)(2).
     The Department of Veterans Affairs argues that the
 petition should be dismissed because it was not timely
 received by the court. Franklin states that he timely
 placed his petition in the mail. The date of mailing does
 not determine the date of filing of the petition for review.
 Instead, filing occurs when the petition is received by the
 court. Pinat, 931 F.2d at 1546. Because his petition
 seeking review of the final order was received past the
 statutory deadline for filing the petition, we must dismiss
 the petition.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s26